PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/209,230
Filing Date: 4 Dec 2018
Appellant(s): The Procter & Gamble Company



__________________
Linda Marie Sivik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
All of Appellant’s arguments filed 6/14/2022 have been fully considered and are not persuasive.
103 Rejection over Schmaus, Zhou, Karam and Marsumoto
	In summary, Appellant argues Appellant remarks that they are not required to demonstrate a synergistic effect for the addition of any two materials as the claims nor the specification are directed to such synergy, therefore its improper for the office to assert that no evidence of synergy has been demonstrated.
While Appellants are not required to show synergy, Appellants have not provided enough evidence showing an unexpectedly superior effect. As previously discussed, the prior art teaches that all the components individually (specifically 1,2-diol and hydrophobic silica) have sebum reducing effects, thus a person of skill in the art would expect a composition having 1,2-diol and silica/zinc carbonate to have greater sebum removal (additive effect) than a composition simply having one of these compounds. The Appellant has not provided any evidence showing that when the agents are combined there is a better than additive effect.  Therefore, both agents, individually, are only providing their known properties when being tested in the Appellant’s composition. Without the proper analysis, the results provided by the Appellant cannot be determined to be any more than additive, which does not amount to an unexpected result. 
On page 9, Appellant remarks that the claimed as amended are commensurate in scope with the data presented.
This is not persuasive.  While Appellants have amended the claims to recite the tested diol and solid particle, Appellant have not presented evidence showing that the entire claimed concentration range would have the same or similar effect.  There is insufficient data to ascertain a trend over the entire claimed range.
In summary, Appellant argues that the prior art fails to teach or suggest all the claimed limitations to provide the results of the instant invention and there should be something in the prior art or a convincing line of reasoning in the answer suggesting the desirability of combining the reference in such a manner as to arrive at the claimed invention.
Appellant’s arguments are not persuasive as the prior art does provide motivation for combining the various components.  As discussed in the rejection, Schmaus teaches a composition having the claimed 1,2-decanediol (a sebum reducer) and a carrier.  Zhou discloses the use of silica silylate as a sebum absorption component used to reduce the appearance of shiny and oily skin.  Both Zhou and Schmaus teach 1,2-decanediol and silica silylate to be compounds used to reduce sebum in the skin, thus the art recognizes these to be functionally equivalent as they are both taught by the prior art to be used for the same purpose, therefore, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date the claimed invention to add silica silylate to the composition of Schmaus as its prima facie obvious to combine two composition each taught by the prior to be used for the same purpose in order to create a third composition used for the same purpose.  One of skill in the art would have a reasonable expectation of success as the idea of combining them flows logically from their having been individually taught in the prior art. It is noted that rationales different from Appellant’s is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. See MPEP 2144 (IV). Therefore, it is not necessary for the prior art to suggest the combination of components in instant claim 1 for Appellant’s desired results.
Appellant remarks that Example VIII which contains both 1,2 decanediol and hydrophobic silica provide both clean feel and clean look, as well as improved efficacy for sebum removal vs. comparative examples.
This is not persuasive because the results provided by the Appellant cannot be determined to be any more than additive, which does not amount to an unexpected result.  Furthermore, once the examiner establishes a prima facie case of obviousness, the burden shifts to the Appellant to rebut that case.” In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011). When unexpected results are proffered by Appellants, Appellants must “provide [] an adequate basis to support the conclusion that other embodiments falling within the claim will behave in the same manner” in order to “establish that the evidence is commensurate with [the] scope of the claims.” Id. at 1068. One data point is insufficient to “to ascertain a trend in the exemplified data which would allow [one having ordinary skill in the art] to reasonably extend the probative value thereof.” In re Kollman, 595 F.2d 48, 56 (Fed. Cir. 1979). 
Furthermore, as discussed in the rejection, 1,2-decanediol and hydrophobic silica are both known to remove sebum. Example VIII comprises 1.5% sebum removing agents (1% 1,2-decanediol + .5% hydrophobic silica) while the Comparative Example I and Comparative Example IV comprise 1% (1,2-decanediol) and .5% (hydrophobic silica) sebum removing agent, respectively. One of ordinary skill in the art would reasonably expect the combination of 1,2-decanediol with hydrophobic silica to remove more sebum than 1,2-decanediol only and hydrophobic silica only since the combination comprises a higher concentration of sebum removing agents. With regards to the clean feel rating and clean look rating, one of ordinary skill in the art would reasonably expect a composition with less sebum to have a cleaner feel and a cleaner look since sebum contributes to oiliness as taught by Zhou. As such, the combination of hydrophobic silica with 1,2-decanediol that Appellant has shown does not appear to be unexpected.
Appellant arguments regarding the different treatment regimens in table 5 are not persuasive, while the data does show that massaging as part of the regime provide a better effect, the instant claims are not method of us, therefore, the patentability must rest solely on the composition by itself and Appellant has not provided sufficient data showing the composition by itself has unexpectedly superior properties.
Appellant also notes that the present invention has surprisingly identified and claimed absorption/adsorption characteristics of sebum on various solid particles are measured using the contact angle method, which is described in the "Evaluation Method" section. 
This is not persuasive as Appellants have not provided sufficient evidence demonstrating the claimed solid particles to provide the composition with an unexpected effect.  The recited interfacial tension, spreading coefficient on the particle and adhesion property of the solid particles are mere physical characteristics of well-known fillers and sebum adsorbent materials, such as silica. The present claim may recite the well-known materials in different parameters, but the claimed composition comprising such components is an obvious combination of sebum adsorbing ingredients and does not define a patentable product.
Appellant reiterates on page 14, that there should be something in the prior art that suggest the desirability of combining the reference in such a manner to arrive at the claimed invention. The Examiner assertion to combine Schmaus and Zhou is a conclusory statement based on no findings in the cited references.
In response, the Appellant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized utility, with no substantial change in the overall utility of a composition so formulated. See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft.   In the instant case, the prior art teaches both 1,2-decandiol and hydrophobic silica to be functionally equivalent compounds as they are both taught by the prior art to be used to reduce sebum, thus their combination is prima facie obvious as discussed in the rejection below.
Appellant remarks that the Office cannot selectively pick and choose various components and reassemble then, such hindsight reconstruction of the invention is impermissible.  
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Appellants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.
Appellant’s arguments against the 103 rejection over Schmaus, Zhou, Kara and Matsumoto further in view of Mausner and Staton are not persuasive for the same reasons already discussed above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                               
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.